UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 20, 2015 GREAT PLAINS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 000-51872 87-0645394 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 4th Rd., Wildwood, FL (Address of principal executive offices) (Zip Code) (352) 561-8182 Registrant’s telephone number, including area code Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02.Termination of a Material Definitive Agreement. On April 20, 2015, Great Plains Holdings, Inc. (the “Company”) elected to terminate the previously reported agreement dated January 30, 2015 (the “Agreement”) entered into among the Company, Bonjoe Gourmet Chips LLC, a Florida limited liability company (“Bonjoe”) and Bonjoe’s members, Joseph Trudell and Gilbert Hess. The Company elected to terminate the Agreement as provided for in Sections 3(a)(iv) and 6.1(d) of the Agreement because of the unfavorable results of the recently completed in-store marketing campaign for Bonjoe’s gourmet chips. No termination fees or penalties were incurred by the Company under the terms of the Agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREAT PLAINS HOLDINGS, INC. Date:April 24, 2015 By:/s/ Kent Campbell Name:Kent Campbell Title:Chief Executive Officer
